Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 05/16/22 and 06/15/22 have been entered. 

Applicant’s amendments dated 06/15/2022 is acknowledged. Claims 21, 30, 31, and 34 were amended in this reply. Claims 21, 24, 25, 29-31, 33, 34, 36, and 37 are pending and subject to prosecution.  
Priority
The instant Application, filed 1/26/2017 is a 371 National Stage Application of PCT/US15/41146, filed 07/20/2015, which claims priority to US provisional Application No 62/194,506, filed 7/20/2015 and US Provisional Application No. 62/030,783, filed 7/30/2014.  Therefore, the earliest possible priority for the instant Application is 7/30/2014.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23, 25, 27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is drawn to a “system for the treatment of HIV in a patient” comprising an in vitro component comprising a plurality of modified stem cells, an in vivo component comprising a selected plurality of modified stem cells, and a gancyclovir-containing second dosing composition. Claim 21 further specifies the manner in which the in vitro component’s cells have been produced. The examiner has been clear throughout prosecution that she has interpreted a “system” as referring solely to a composition of matter. See, e.g., 03/15/22 final Office action at page 3. In the most recent claim listing, however, claim 21 was amended to require that in the “system,” “the replication of CXCR4 tropic HIV is inhibited.” This amendment has rendered the claim scope unclear because it now appears to refer to a composition of matter and a method in which it is administered to a patient. This is improper. See MPEP 2173.05(p), part (II). 
The specification refers to a mechanism of preventing virus infection in patients by blocking infection by CXCR4-receptor-employing HIV variants. (Paragraphs [0045]-[0046].) There are no HIV particles in the composition of matter referenced in lines 2-21, so the new replication-inhibition requirement can only occur inside a patient after the composition of matter is administered to the patient and, according to the specification, CXCR4-receptor-employing HIV variants develop within or otherwise enter that patient. It is unclear whether claim 21 and its dependents would be infringed by a composition of matter structurally identical to that set forth in lines 2-21 or whether replication of CXCR4-tropic HIV in a patient during a treatment method must be inhibited. Clarification is required. Compare the new requirement at lines 20-21 regarding reduced expression of CCR5 within the in vitro component’s stem cells, which are themselves required to be present in the composition of matter in claim 1. Claims 23, 25, 27, and 29 depend from claim 21 and do not resolve the indefiniteness, so they must be rejected as well. 

CLAIMS
Independent claims 21 and 30 are directed to a “system” and a method of using a system comprising stem cells comprising a vector encoding a tat-inducible thymidine kinase gene and a tat-inducible GFP gene, to treat HIV in a patient.  Claim 21 is directed to a “system” --which is interpreted as compositions for the purposes of prosecution—directed to an in vitro component comprising modified stem cells expressing a tat-inducible thymidine kinase gene and a tat-inducible GFP gene, and an in vivo component comprising selected cells of the in vitro component and an effective amount of Ganciclovir. Claim 21 newly requires that “the replication of CXCR4 tropic HIV is inhibited,” which is indefinite since the composition does not recite any HIV particles.  For art-rejection purposes only, the examiner interprets line 22 of claim 21 as requiring that the composition inhibits the replication of CXCR4-tropic HIV after it has been administered to a patient.  Claim 21 is a system comprising the in vitro component, in vivo component, and ganciclovir-containing second dosing composition, meaning it does not exclude additional, unrecited elements.  MPEP 2111.03, part (I).  
Independent claim 30 is directed to a method for treatment of HIV, comprising administering modified, selected stem cells which comprise a TKSR gene and a GFP gene to a patient, and an effective dosage of Ganciclovir. Independent claim 30 does not require the presence of a second vector according to claim 21.  The method claims likewise comprise the recited method steps, meaning they do not exclude additional, unrecited method steps.  MPEP 2111.03, part (I). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23, 25, 27, 29-31, 33, 34, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,837,510 to “Goldsmith”, of record, in view of Richman et al. An adenovirus-Based Fluorescent Reporter Vector to Identify and Isolate HIV-Infected Cells.  Journal of Virological Methods, 2002. 99:9-21, hereinafter “Richman,” of record, Black et al.  Herpes Simplex Virus-1 Thymidine Kinase Mutants Created by Semi-Random Sequence Mutagenesis Improve Prodrug-mediated Tumor Cell Killing.  Cancer Research, 2001.  61:3022-3026, hereinafter “Black” of record, cited on Applicant’s IDS dated 2/13/17, US Patent Application Publication No. 2003/0013196 to “Engleman” of record, Philippe et al. Lentiviral Vectors With A Defective Integrase Allow Efficient And Sustained transgene Expression In Vitro and In Vivo.  PNAS, 2006.  103(47):17684-17689 to “Philippe” of record, and Caruso et al.  Efficient Retroviral Gene Transfer of a Tat-Regulated Herpes Simplex Thymidine Kinase Gene for HIV Gene Therapy.  Virus Research, 1997.  52:133-143 to “Caruso” of record, Holt et al.  Human Hematopoietic Stem/Progenitor Cells Modified by Zinc-Finger Nucleases Targeted to CCR5 Control HIV-1 In Vivo.  Nature Biotechnology, 2010. 28(8):839-849, hereinafter “Holt” of record, Cai et al.  Targeted Genome Editing By Lentiviral Protein Transduction of Zinc-Finger and TAL-effector Nucleases. eLife, 2014. 3:e01911. 19 pages, hereinafter “Cai” published April 24, 2014, of record, Kuritzkes, HIV-1 entry inhibitors: an overview. Current Opinion in HIV and AIDS, 2009, 4:82-87, hereinafter “Kuritzkes,” and US Patent Application Publication No. 2013/0252909, hereinafter “Kraus.”  
With regard to claims 21 and 30, Goldsmith discloses lentiviral vectors encoding a thymidine kinase gene operably linked to a tar sequence (i.e. cis-acting regulatory sequences), wherein HIV tat protein activates and induces transcription of the thymidine kinase, thus limiting expression of the thymidine kinase to only cells expressing tat (column 5, line 65 – column 6, line 5), which reads on a conditional vector that provides expression of TK only in the presence of viral tat protein.  Goldsmith discloses the lentiviral vectors integrate into host cell genomes (column 12, lines 10-22, column 13, line 60 – column 14, line 7).  Goldsmith discloses the nucleic acid encoding the thymidine kinase (“heterologous gene”) utilize the HIV LTR promoters and tar sequences to control expression of the thymidine kinase (column 15, column 20, lines 7-13). Goldsmith discloses the thymidine kinase gene allows for toxicity and cell death only in the presence of ganciclovir (GCV) (column 5, line 65 – column 6, line 5).  Goldsmith discloses the tat protein can be provided via a tat gene on the vector, a gene separate from the vector, or from an endogenous HIV infection (column 15, lines 23-31; column 5, line 65 – column 6 line 10; Example 2, 3 and 6; Claim 31).  Goldsmith discloses the system is used to treat HIV infection (column 6, lines 61-65).
Goldsmith discloses the lentiviral vectors virions encoding the cytotoxic thymidine kinase can be administered directly to a patient, or replication-defective lentiviral virions encoding the cytotoxic thymidine kinase can be used to transduce hematopoietic stem cells ex vivo and these infected stem cells reintroduced back into the patient (column 15, line 48- column 16, line 41). Goldsmith discloses the transduced cells comprising the vectors further comprise selection marker genes 3’ to the thymidine kinase (column 12, line 53-65; column 14, lines 42-44) which are used to screen or select successfully transduced cells. “Where the vector includes a marker, the infected cells may be screened or selected, if desired.  The infected cells are then reintroduced into the subject using methods employed for autologous bone marrow transplantation, typically by intravenous infusion or injection” (column 16, lines 17-22).  
The modified stem cells of Goldsmith comprise vectors accordingly:

    PNG
    media_image1.png
    530
    902
    media_image1.png
    Greyscale











Thus, with regard to claims 21 and 30, Goldsmith discloses a system for treating HIV comprising an in vitro component comprising a stem cell comprising a tat-inducible thymidine kinase gene, wherein expression of the thymidine kinase only occurs in the presence of Tat, and a reporter gene.  Goldsmith discloses the tat gene can be provided on a second vector (Examples).  Goldsmith further discloses the modified stem cells expressing the thymidine kinase are implanted in a patient and HIV infected cells expressing tat undergo cell death following administration of ganciclovir to the patient to treat HIV infections, thus providing an in vivo component comprising the modified stem cells and a dosing composition of ganciclovir.  Further, Goldsmith discloses replication-defective integrating lentiviral virions encoding the cytotoxic thymidine kinase transduce hematopoietic stem cells ex vivo and the infected stem cells are reintroduced back into the patient (column 15, line 48- column 16, line 41).  Thus, Goldsmith discloses the modified stem cells are produced in vitro by transduction with a plurality of first virions that integrate into the host cell chromosomes.
However, Goldsmith does not disclose the selection marker in the modified cells comprises a tat-inducible GFP gene, that the thymidine kinase gene comprises an SR39 mutant, or that the vector encoding Tat is a non-integrating lentiviral helper construct, which further comprises a CCR5 knockout sequence that causes a genetic knockout that reduces CCR5 expression, as required by claims 21, 31, and 34.  Regarding the examiner’s interpretation of line 22 of claim 21, Goldsmith does not disclose a “system” that, upon administration to a patient, inhibits replication of CXCR4-tropic HIV. Regarding claim 30’s newly added requirement that CXCR4-tropic HIV replication be inhibited, Goldsmith does not disclose a method that inhibits replication of CXCR4-tropic HIV.
Regarding the tat-inducible GFP gene, Richman discloses an HIV-LTR-TAR functional fragment-GFP reporter plasmid which is capable of expressing GFP in response to Tat proteins expressed in the cell when ligated into a larger nucleic acid vector sequence (Abstract; page 11).  Richman discloses the reporter can be used to detect cells with HIV tat proteins expressed in trans from vectors (FIG 2) which can then be sorted using FACS analysis (FIG 3).  Richman discloses identifying and sorting cells using a tat-inducible GFP protein is a simple and easy way to isolate and sort tat expressing cells (page 17) and that sorted cells can be used for further culture (Abstract).  Thus, Richman discloses a method of sorting mixtures of cells based on tat-inducible GFP expression accordingly:




    PNG
    media_image2.png
    562
    953
    media_image2.png
    Greyscale










Regarding the TKSR39 mutant, Black discloses the generation of thymidine kinase mutants, including the SR39 mutant, that have increased sensitivity to ganciclovir or acyclovir (Abstract).  Black concludes that the mutants therein provide a significant advantage over wild-type thymidine kinase for suicide gene therapy applications in at least three important ways: (a) by enhancing prodrug-mediated cell killing; (b) by reducing the amount of immunosuppressive GCV required for effective cell killing; and (c) by bringing HSV-1 thymidine kinase (TK) mediated activation of GCV to a clinically relevant level.  “Furthermore, such mutants could replace the use of wild-type TK in gene therapy of other indications including restenosis, graft versus host disease, and HIV infections” (page 3026, second column).
Regarding the requirement for a non-integrating lentiviral vector (NIL), Engleman discloses a non-integrating lentiviral vector system comprising a plurality of vectors encoding the structural genes of the lentivirus, wherein the integrase pol gene is mutated such that the lentiviral genes do not integrate (abstract, paragraphs [0010]-[0012]).  Engleman discloses the non-integrating lentiviral system comprises a 1) transfer vector encoding 5’ and 3’ lentiviral LTRs which encode a gene of interest to be expressed and a psi sequence 2) one or more episomal packaging vectors encoding gag and pol proteins – wherein the pol sequence is mutated such that the system does not integrate into the host cell chromosome; and 3) an envelope vector encoding the env gene (paragraphs [0013]-[0016], [0017], [0021]-[0022], [0025]-[0029]).  Engleman discloses the tat gene can be encoded on the packaging vectors with gag or pol (paragraph [0061]).  Engleman discloses transduction of cells by virions encoding transactivators can be after the additional vectors are transduced, in order to control expression of genes expressed by the transactivators, analogous to use of inducible promoters (paragraph [0029]).   Engleman disclose the tat protein is a transactivator (paragraph [0017]). Engleman discloses an advantage of using a non-integrating lentiviral vector system is to express a protein for a limited time period, including when unlimited expression can be harmful to cells expressing the protein (paragraph [0008]).
Further regarding the NIL requirement, Philippe reduces to practice a cloned tat gene in a lentiviral packaging vector comprising a non-integrating lentiviral NIL helper construct, wherein the tat gene is encoded with gag and an integration deficient pol protein (vector p8.91 FIG 1B).
Further regarding the NIL requirement, Caruso discloses expressing a cloned tat gene from an episomal vector to drive a thymidine kinase gene operably linked to HIV LTR in a host cell (abstract; FIG 1, FIG 3, page 135).  Caruso discloses that tat expression in cells can be toxic (page 135, second column).
Regarding the requirement that the CCR5 knockout sequence causes a genetic knockout that reduces CCR5 expression, Holt discloses successful transfection of CD34+ hematopoietic stem cells (HSCs) with ZFN nucleases targeting CCR5, wherein CCR5 is knocked out of the HSCs (Abstract; page 840, FIG 1).  While Holt discloses the nucleic acids encoding the ZFN targeting CCR5 are introduced into the cells via transfection, Holt also discloses gene delivery methods suitable for ZFN delivery include lentiviral vectors (page 840).  Holt discloses the CD34+ cells with a CCR5-/- genotype were able to be successfully implanted and engrafted into an in vivo model, differentiate into specific hematopoietic lineages (FIG 1c, page 840-841).  Specifically, Holt observed “high levels of CCR5 disruption” due to “an efficient gene editing strategy based on ZFNs” and further teaches that CCR5 can be “completely eliminate[d]” using ZFN technology due to bi-allelic modification, resulting in “permanent knockout.”  (Page 844.)  Holt also discloses these cells, when challenged in vivo with HIV-1 infection are HIV-1 resistant (FIGs 2-4; pages 842-844).  Holt suggests use of ZFNs targeting CCR5 in HSCs can be used in combination with other known therapies for HIV (Page 845). 
Further regarding the CCR5 knockout, Cai discloses ZFNs can be encoded and delivered via lentiviral vector delivery (Abstract).  Cai discloses the ZFNs targeting CCR5 can be encoded on the gag encoding packaging construct of an integrase-deficient lentiviral vector (page 2-page 3; FIG 1, FIG 2; FIG 3 Table 1).  Cai discloses encoding the ZFN on the gag encoding packing vector is “superior” in terms of cargo load because derivative of Gag polypeptides are the most abundant proteins in the HIV-1 particle (page 11) and by encoding on an integration deficient lentiviral packaging vector allows sufficient ZFN expression to function without permanently inserting the ZFN into the genome (page 11).
Regarding the inhibition of CXCR4-tropic HIV, Kuritzkes teaches that HIV-1 enters cells when its envelope glycoproteins engage one of two chemokine receptors found on CD4-expressing cells, CCR5 and CXCR4 (page 82, column 1).  Kuritzkes teaches that blocking the entry of HIV-1 into cells has focused on inhibiting the attachment of HIV-1 to cells by interfering with these molecular interactions (pages 82-83).  Kuritzkes teaches that early HIV-1 infections are effected by CCR5-utilizing viruses, while later in infection, CXCR4-utilizing viruses become predominant (page 83, column 1).  Kuritzkes teaches blocking CXCR4 activity with molecules including AMD11070 or AMD3100, which are safe in humans (page 85, column 1).  Kuritzkes contemplates combination therapy that inhibits both CCR5 and CXCR5 (page 85, column 1). In addition, Kraus teaches that ganciclovir and AMD3100 can be combined with each other into a single composition for treating HIV (paragraph [0072]).
With regard to the claimed requirement wherein the modified stem cells encode both the thymidine kinase gene and a tat-inducible GFP gene, it would have been obvious to combine Goldsmith with Richman.  A skilled artisan would have been motivated to use a tat-inducible GFP reporter construct comprising a TAR element operably linked to a GFP selection marker in the modified cells of Goldsmith because Goldsmith discloses the vectors therein can comprise selection markers, that tat can be provided on the vector, a gene separate from the vector, or from an endogenous HIV infection (column 15, lines 23-31; column 5, line 65 – column 6 line 10; Example 2, 3 and 6), and Richman discloses use of a tat-inducible TAR functional fragment GFP reporter construct is known, and that expression of the GFP reporter genes allows for selection of tat-expressing cells.
With regard to claims 31 and 34’s requirement wherein the modified stem cells are produced by transducing stem cells with an integrating lentiviral particles encoding the tat-inducible TKSR39 and GFP genes, and transducing the stem cells with non-integrating lentiviral particles encoding a tat gene and a CCR5 knock out sequence, wherein successfully transduced cells are identified by GFP expression, Goldsmith discloses the lentiviral vectors are integrated into the stem cells to produce cells which are implanted into the patient.  Goldsmith discloses the vectors therein can comprise selection markers, and that tat can be provided on the vector, a gene separate from the vector, or from an endogenous HIV infection (column 15, lines 23-31; column 5, line 65 – column 6 line 10; Example 2, 3 and 6).  Richman discloses the LTR-GFP virions can be used to transduce target cells, and in the presence of HIV tat proteins expressed in trans from vectors (FIG2), the transduced cells can then be sorted using FACS analysis (FIG 3).  Richman discloses identifying and sorting cells using a tat-inducible GFP protein is a simple and easy way to isolate and sort tat expressing cells (page 17) and that sorted cells can be used for further culture (Abstract).  Thus, it would have been obvious to the skilled artisan to generate virions expressing the tat-inducible thymidine kinase and a tat-inducible GFP, transduce the target stem cells, and isolate the modified stem cells based on tat-inducible GFP expression.  A skilled artisan would have been motivated to isolate the modified cells following transduction using GFP and FACS because Richman discloses such a method is simple and easy and allows for further culture of the isolated cells.
It would have been obvious to substitute the thymidine kinase gene of Goldsmith for the thymidine kinase mutants of Black because thymine kinase and its mutants are both explicitly taught as being useful for suicide gene therapy, including for HIV. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  A skilled artisan would have further been motivated to use the thymidine kinase mutants of Black, as Black discloses the mutants therein have increased sensitivity to GCV, and therefore would have enhanced cell killing when used.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as using thymidine kinase, and mutants thereof, on suicide vectors was known in the art at the time of the invention.
With regard to claims 21, 31, and 34’s requirement that the tat gene is encoded on a non-integrating lentiviral vector, it would have been obvious to combine the disclosure of Goldsmith, Richman and Black further with the disclosures of Engleman, Philippe and Caruso to allow for the selection of the modified cells to be generated by transducing cells with virions expressing the TKSR39 and tat-inducible GFP and transducing the cells with additional virions comprising a non-integrating helper packaging construct comprising a tat gene virion.  Goldsmith discloses the modified cells comprise thymidine kinase operably linked to a tat inducible LTR can be produced by transduction with virions (column 15, line 48- column 16, line 41); Goldsmith discloses the cells can comprise a tat gene on a separate vector or from the endogenous HIV infection and that the transduced cells can be identified by expression of a selectable marker encoded on the vectors, and the cells can be selected using flow cytometry (column 15, lines 23-31; column 5, line 65 – column 6 line 10; Example 2, 3 and 6).  Richman discloses identifying and sorting cells using a tat-inducible LTR(TAR)-GFP protein is a simple and easy way to isolate and sort tat expressing cells (page 17) and that sorted cells can be used for further culture (Abstract).  However, Caruso discloses expression of tat in cells can be cytotoxic (page 135).  Engleman discloses use of non-integrating viral vectors encoding and expressing viral proteins allow for the expression of proteins which are toxic from expression because the expression is short term (paragraph [0008]) and that transactivators can be transduced into cells after other vectors in order to control expression of genes activated by the transactivators, such as tat (paragraph [0029]).  Philippe reduces to practice a cloned tat gene in a Lentiviral packaging vector comprising a non-integrating lentiviral NIL construct.  A skilled artisan would have been motivated to use the NIL helper packaging plasmid of Engleman and Philippe to encode the tat responsive GFP in the transduced cells of Goldsmith in view of Richman and Black because Caruso discloses expression of tat can be cytotoxic to cells and Engleman discloses its non-integrating lentiviral vectors allow for the transient expression of proteins which are toxic to cells.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as encoding a transactivator tat protein on a lentiviral packaging vector in a non-integrating lentiviral system, and transducing cells with the transactivator after the cells have been transduced with the other lentiviral vectors was known in the art at the time of the invention.
With regard to the claimed requirement that the non-integrating lentiviral vector encoding the tat gene further encode a CCR5 knockout sequence that reduces CCR5 gene expression, it would have been obvious to the skilled artisan to combine the disclosures of Goldsmith, Richman, Black, Engleman, Philippe and Caruso, on a system of treating HIV comprising selected modified stem cells which are generated by transduction with a non-integrating lentiviral packaging vector encoding tat and gag or mutated pol, further with the disclosures of Holt, on the ability of ZFNs to modify CCR5 in CD34+ cells and Cai on lentiviral packaging vectors encoding CCR5.  A skilled artisan would have been motivated to encode ZFNs targeting a CCR5 knockout on the lentiviral packaging vector, as Cai discloses such a design is superior in terms of cargo and prevents the ZFN from being integrated into the genome.  A skilled artisan would have been motivated to combine the ZFNs targeting CCR5 on lentiviral vectors as Holt suggests ZFNs targeting CCR5 can be combined with other anti-HIV therapies.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as encoding ZFNs targeting CCR5 on lentiviral packaging vectors was known in the art at the time of the invention.
With regard to the interpretation of claim 21 in which administration of the “system” results in inhibition of CXCR4-tropic HIV in a patient, and the method claims’ new requirement that CXCR4-tropic HIV replication is inhibited, it would have been obvious to add Kuritzkes’s AMD11070 or AMD3100 to the claimed system because Kuritzkes teaches that these compounds can be used in combination therapy.  More specifically, the person of ordinary skill in the art would have found it obvious to add Kuritzkes’s AMD3100 to the claimed “second dosing composition” that comprises ganciclovir because Kraus teaches combining these two agents to treat HIV infections.  The skilled artisan would have been motivated to add AMD11070 or AMD3100 to the claimed system because Kuritzkes teaches that two different types of HIV virions use CCR5 and CXCR4, respectively, to enter cells, and the person of ordinary skill in the art would have wished to inhibit entry of both virus types.  
With regard to claim 23, the claim requires wherein the modified stem cells of the in vitro component are sorted by flow cytometry based on expression of GFP.  Thus, this claim does not appear to add any additional structure, but is a product-by-process claim.  M.P.E.P. § 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).   Thus, Goldsmith in view of Richman, Black, Engleman, Philippe, Caruso, Holt, Cai, Kuritzkes, and Kraus render obvious claim 25.
Claim 25 is also a product-by-process claim.  Claim 25 does do not appear to provide any additional structure to that of claim 21.  Thus, Goldsmith in view of Richman, Black, Engleman, Philippe, Caruso, Holt, Cai, Kuritzkes, and Kraus render obvious claim 25.
Claim 33 requires sorting of the mixture comprises selecting the modified stem cells expressing GFP to produce the plurality of selected, modified cells.  Thus, this claim is obvious for the same reasons as stated above for claim 31:
Goldsmith discloses the lentiviral vectors are integrated into the stem cells to produce cells which are implanted into the patient.  Goldsmith discloses the vectors therein can comprise selection markers, and that tat can be provided on the vector, a gene separate from the vector, or from an endogenous HIV infection (column 15, lines 23-31; column 5, line 65 – column 6 line 10; Example 2, 3 and 6).  Richman discloses the LTR-GFP virions can be used to transduce target cells, and in the presence of HIV tat proteins expressed in trans from vectors (FIG2), the transduced cells can then be sorted using FACS analysis (FIG 3).  Richman discloses identifying and sorting cells using a tat-inducible GFP protein is a simple and easy way to isolate and sort tat expressing cells (page 17) and that sorted cells can be used for further culture (Abstract).  Thus, it would have been obvious to the skilled artisan to generate virions expressing the tat-inducible thymidine kinase and a tat-inducible GFP, transduce the target stem cells, and isolate the modified stem cells based on tat-inducible GFP expression.  A skilled artisan would have been motivated to isolate the modified cells following transduction using GFP and FACS because Richman discloses such a method is simple and easy and allows for further culture of the isolated cells.
With regard to claims 27 and 36, wherein the CCR5 knock out sequence encodes a zinc finger nuclease, Goldsmith does not disclose this feature.  However, Holt discloses the ability of ZFNs to modify CCR5 in CD34+ cells, and Cai discloses lentiviral packaging vectors encoding CCR5.  A skilled artisan would have been motivated to encode ZFNs targeting a CCR5 knockout on the lentiviral packaging vector, as Cai discloses such a design is superior in terms of cargo and prevents the ZFN from being integrated into the genome.  A skilled artisan would have been motivated to combine the ZFNs targeting CCR5 on lentiviral vectors as Holt suggests ZFNs targeting CCR5 can be combined with other anti-HIV therapies.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as encoding ZFNs targeting CCR5 on lentiviral packaging vectors was known in the art at the time of the invention.
With regard to claims 29 and 37, Goldsmith discloses the modified stem cells are produced from stem cells harvested from the patient (column 15, line 48- column 16, line 41).

RESPONSE TO ARGUMENTS
Applicants reassert the arguments they provided “in the RCE Response of 20 November 2020,” presumably referring to their 11/23/2020 RCE submission (Reply at 9).  Applicants also point again to the 11/24/2021 Rule 1.132 Garg declaration as evidence of nonobviousness (Reply at 9-10). The examiner incorporates her 07/29/2021, 03/15/22, and 05/24/2022 remarks and provides the following with respect to the arguments expressly set forth in the current 06/15/2022 RCE submission. 
Applicants allege that the claims have been amended to require that replication of CXCR4 tropic HIV inhibited (Reply at 10). These concerns are fully addressed by the newly cited Kunitzkes and Kraus references, which together render obvious methods of simultaneously knocking out CCR5 to reduce expression and inhibiting CXCR4’s interactions with HIV. As discussed in the rejection, the claims contain “comprising” language that does not exclude the coadministration of a CXCR4 inhibitor like Kunitzkes’s AMD3100 or AMD11070, for example in a composition along with ganciclovir, as Kraus suggests.
Applicants allege that the paragraph 10 of the Garg declaration contends that “at the time of the present invention it was known that this method did not work” and that applicants’ method is the only successful way to counteract both CCR5 tropic and CXCR4 tropic HIV infections with one gene therapy (Reply at 10). The claims, however, do not exclude inhibiting CXCR4 tropic HIV infections with non-gene therapy means, for example by coadministering Kunitzkes’s well-known CXCR4 inhibitors. They actually do not exclude inhibiting CXCR4 tropic HIV infections by a second gene therapy means, because the “comprising” transitional phrase is open to unrecited elements and/or steps. MPEP 2111.03, part (I). 
Applicants allege that “suicide vectors were known, but as attested to by Dr. Garg, they were known to be ineffective in treating HIV” (Reply at 10-11). Applicants here likely refer to paragraph 5 of the declaration, where Dr. Garg discusses work by Kordelas and Gupta showing experiments in which gene therapy to knock out CCR5 function results in the patient’s HIV population changing its coreceptor to CXCR4. Kordelas observed this tropic shift in a single patient who also had anaplastic large-cell lymphoma, but Kordelas’s data shows that HIV copies per mL decreased from 105 to less than 102 within three months of treatment (Page 881; Figure 1). Kordelas therefore shows that his gene therapy did treat HIV in his patient, including 3 weeks without antiretroviral therapy, for about 8 months before HIV-1 levels increased and a relapse of the patient’s underlying lymphoma ended his life (Page 882). The claims do not require that HIV be cured or even treated for any particular length of time, and there is no limiting definition in the specification that might impose such a requirement. Gupta did not perform gene therapy at all. Gupta transplanted CCR5Δ32/Δ32 hematopoietic stem cells from an allogeneic donor into an HIV-1-infected adult. (Abstract.) While Gupta observed an increase CXCR-4-tropic HIV after the transplant (Figure 2A, for example), Gupta ultimately concluded that his transplantation was a success: 
	Although at 18 months post-treatment interruption it is premature to conclude that this patient has been cured, these data suggest that single allo-HSCT with homozygous CCR5Δ32 donor cells may be sufficient to achieve HIV-1 remission with reduced intensity conditioning and no irradiation, and the findings further support the development of HIV remission strategies based on preventing CCR5 expression.
(Abstract.) Gupta is not clearly relevant to gene therapy because his CCR5Δ32/Δ32 cells were obtained from a registry donor (page 6, under “Patient consent pathway”), but regardless, his results appear to support a conclusion that decreasing CCR5 expression within a patient generally will treat HIV. Applicants’ contention at page 11 that “the use of a CCR5 knockout . . . on their own, simply do not treat HIV” is undercut by Gupta’s express observation that “a single CCR5Δ32/Δ32 allo-HSCT is sufficient” to control HIV (Page 6, first paragraph). Beyond these points, Kordelas and Gupta do not account for the art’s understanding before the effective filing date that CXCR4-tropic HIV can be controlled with additional agents like those taught by Kunitzkes and Kraus. 
Applicants then contend that the rejection is “improper cherry-picking” and that “there is no way that one of ordinary skill, without having the present invention in hand, would have selected these diverse teachings to combine” (Reply at 11). “[A] reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).” MPEP 2141.01(a), part (I). All of the cited references discuss HIV treatment, so there can be no question that they are in the same field of endeavor as the claimed invention, systems and methods for treating HIV.  The fact that the field of HIV treatment using the steps of applicants’ method and components of applicants’ “system” is advanced does not compel a conclusion that the particular combination is nonobvious. The field was advanced as of the effective filing date, meaning that more methods and systems in it would have been obvious, not fewer.
In referring to “improper cherry-picking,” applicants have essentially suggested that the examiner has engaged in improper hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The rejection does not rely on any knowledge found only in applicants’ disclosure, and applicants have not identified any specific piece of information relied upon in the rejection that is not taught in the cited art.
Applicants contend that their invention centers on a finding that a “combination of two non-functional HIV treatments to result in one which does work,” presumably referring to expression of a tat-inducible TKSR39 in stem cells plus ganciclovir treatment and deletion of CCR5 in the administered stem cells (Reply at 11, 12). It is unclear, however, which aspect of the claimed method and system applicants believe to be non-functional. As the rejection establishes, Goldsmith teaches treating HIV with stem cells modified to express TKSR39 in the presence of tat proteins, while Richman teaches treating HIV with cells sorted according to tat-induced GFP expression. Black teaches that TK-expressing cells like Goldsmith’s have increased sensitivity to ganciclovir and are an improvement over cells expressing wild-type TK in treating HIV. Engleman, Philippe, and Caruso all teach that non-integrating lentiviruses (NILs) that express tat are useful in treating HIV infection. Holt and Cai teach that cells modified with ZFNs that knock out CCR5 results are HIV-resistant, and the Garg declaration’s Kordelas and Gupta references further support a prediction by the skilled artisan that lowering CCR5 levels in patients would effectively control HIV. Kunitzkes teaches that CXCR4-tropic HIV is treatable with small-molecule CXCR inhibitors, and Kraus actually suggests combining those inhibitors with ganciclovir to treat HIV. It is unclear which two HIV treatments applicants are referencing or why the person of ordinary skill in the art would have expected any of the claimed elements of the system and method to fail to be useful in HIV treatment. 
Applicants refer to a post-filing reference discussing their own work (Mehmetoglu-Gurbuz, 2021) that they allege shows an unexpected effect of their invention on CXCR4-tropic HIV (Reply at 12). The Garg declaration refers to Figure 1b of Mehmetoglu-Gurbuz as showing that the invention “blocks the replication of the virus, including CXCR4 tropic HIV” (Paragraph 7). Figure 1b of Mehmetoglu-Gurbuz, however, is limited to a schematic depiction of the vectors employed in that reference’s study. Figure 2 of Mehmetoglu-Gurbuz, discussed at paragraph 8 of the Garg declaration, shows effective inhibition of CCR5 expression in transduced cells. The reply refers generally to Figures 3-8 of Mehmetoglu-Gurbuz as showing that “the combination of two separate ineffective treatment methods provides an effective treatment” (Page 12). Because the examiner cannot agree that either treatment method was ineffective for treating HIV, however, the reference does not clearly demonstrate unexpected results.
Even if Mehmetoglu-Gurbuz’s results were unexpected, as applicants suggest at pages 12-13 of the reply, that reference is not clearly commensurate in scope with the claimed invention or even relevant to it. As the Garg declaration acknowledges, the CCR5 knockout vector employs CRISPR/Cas9, not ZFNs (Garg declaration at paragraph 8). The claims do not specify knocking out CCR5 expression via CRISPR/Cas9, and indeed, the as-filed application makes no mention of CRISPR/Cas9. “To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed, and therefore the examiner must determine whether there is a nexus between the merits of the claimed invention and the evidence of secondary considerations.  The term ‘nexus’ designates a factually and legally sufficient connection between the objective evidence of nonobviousness and the claimed invention so that the evidence is of probative value in the determination of nonobviousness.” MPEP 716.01(b). Applicants have not met this requirement.
Applicants again suggest that the claimed invention fills a long-felt need in the art for “an effective HIV treatment using stem cells” (Reply at 13). These arguments have been addressed in the 03/15/2022 final Office action (pages 39-41), and the examiner incorporates her comments from that action here. Applicants take issue with the examiner’s finding that the claimed stem-cell component requires two aspects to be effective, but applicants themselves have repeatedly characterized the invention as the combination of two methods (Reply at 12, for example). Rather than dispute the semantics of the phrase “single treatment,” the examiner reiterates her point that there is no evidence that others have not achieved effective HIV treatment using stem cells. “Establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. . . . [T]he long-felt need must not have been satisfied by another before the invention by applicant.” MPEP 716.04, part (I) (emphasis added). At least Goldsmith, Richman, and Black (references cited in the 103 rejection), in addition to Kordelas and Gupta (cited in the Garg declaration) have shown at least some degree of effectiveness in treating HIV with stem cells of various types. Applicants have supplied no evidence to the contrary.
Applicants appear in the reply to be arguing that the art will not consider HIV treatment “effective” unless a treatment regimen gives lifelong remission of HIV without any need for antiretroviral medications (Reply at 13, contending that “life-long taking of oral anti-viral medications” is avoided by their method). This position is confusing given the fact that applicants’ claimed method requires the administration of ganciclovir, which is an antiviral medication, and it does not limit the time period during which ganciclovir must be administered to keep the stem-cell therapy effective. That point aside, there is no evidence that in 2015, the person of ordinary skill in the art accepted applicants’ proposed definition of “effective” HIV treatment. In fact, there is ample evidence to the contrary. For example, Volberding (2010, Antiretroviral therapy and management of HIV infection, Lancet 376: 49-62) refers to “the unquestioned success of antiretroviral therapy” in HIV treatment, despite acknowledging that limitations and challenges remain (Abstract, page 49). Volberding also refers to “[a] reported case of HIV being eradicated in a patient after an allogeneic stem-cell transplant from a donor genetically lacking CCR5 gives fresh momentum to the pursuit of a cure” (Page 58, column 1, citing a 2009 paper by Hutter et al). Volberding therefore further supports the examiner’s position that before the effective filing date, skilled artisans expected successful HIV treatment with stem-cell therapy.
Furthermore, Mofenson et al. (2013, The challenges of success: adolescents with perinatal HIV infection, Journal of the International AIDS Society 16: 18650) refers to “remarkable success in the prevention and treatment of pediatric HIV infection in high-resource countries” as resulting in HIV infection being “a chronic illness” (Page 18650, column 1). Mofenson, therefore, stands for the proposition that even if HIV infection is a lifelong challenge, the art still considers current HIV treatments to be effective. Applicants have provided no evidence that there is a long-felt, unmet need for effective HIV treatment.
The claimed invention is a combination of known prior-art elements, deployed together in a manner suggested in the prior art, and the skilled artisan would have understood that there would have been “at least some degree of predictability” in achieving HIV treatment by making and using the combination. There is no evidence in the record that the invention as applicants claim it provides any results that the person of ordinary skill in the art would not have expected, and there is no evidence that there was a long-felt, unmet need in the art for HIV treatment just before the effective filing date. The amendments, arguments, and evidence are insufficient to establish nonobviousness.

Conclusion
No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633